Citation Nr: 0501900	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  

In a March 2004 decision, the Board increased the evaluation 
for the veteran's PTSD from 50 percent to 70 percent and 
denied entitlement to TDIU.  The veteran initiated an appeal 
as to these dispositions (the decision included three other 
issues, which are not the subject of this appeal), and, in 
November 2004, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint remand of the veteran 
and the Secretary of Veterans Affairs (Secretary) and vacated 
the Board decision insofar as an evaluation in excess of 70 
percent for PTSD and entitlement to TDIU were denied.  The 
case has since been returned to the Board.

In January 2004, prior to the March 2004 decision, the Board 
notified the veteran that his representative's authority to 
represent VA claimants had been revoked, effective from July 
28, 2003, and that he could appoint a different private 
attorney or accredited veterans' service organization to 
represent him.  The veteran never responded to this letter, 
and the Board proceeded with its decision.  The Board notes 
that the veteran has retained his representative for action 
before the Court, but this representative still has no 
authority to represent clients before VA itself (as opposed 
to the Court).  The veteran has not indicated that he 
presently seeks VA representation, and, in response to a 
December 2004 Board letter, he notified the Board that he had 
no further argument or evidence to submit.  Based on the 
totality of these correspondences, the Board has concluded 
that the veteran does not presently seek representation.  
Should the veteran decide to seek representation in the 
future, he is free to contact VA in this regard.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the November 2004 Joint Remand, the veteran and the 
Secretary noted that the Board had based its dispositions of 
the veteran's claims on findings from an October 2002 VA 
examination and November 2002 addendum and argued that the 
conclusions contained therein were not supported by an 
adequate explanation and did not represent adequate reasons 
and bases for the Board's decision.  Rather, a new VA 
examination, addressing the veteran's PTSD and his 
employability status, was deemed necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination.  The 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  Based on the 
examination findings and a claims file 
review, the examiner is requested to 
describe the symptoms and severity of the 
veteran's PTSD and to assign a Global 
Assessment of Functioning (GAF) score.  
The examiner should further provide an 
opinion as to whether the veteran's PTSD, 
along with his tinnitus, left forearm 
disorder, and left ear hearing loss, are 
of sufficient severity in and of 
themselves to preclude the veteran from 
securing or following a substantially 
gainful occupation.  If the examiner 
finds that the veteran is, in fact, 
employable, a detailed explanation for 
this opinion must be provided.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

3.  Then, the veteran's claims of 
entitlement to an increased evaluation 
for PTSD and entitlement to TDIU should 
be readjudicated.  If the determination 
of one or both of these claims remains 
unfavorable to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



